Citation Nr: 0030534	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 577A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 1998 RO decision, which denied the 
veteran's claim of service connection for bilateral 
sensorineural hearing loss.


REMAND

Subsequent to the RO's November 1998 decision, new 
requirements for the development of claims were added to the 
law under the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran's claim must be developed 
in accordance with these new and binding requirements.  

This case must now be remanded so that the veteran may be 
afforded a VA examination to determine the etiology of his 
bilateral hearing loss.  Id.  In this regard, it is noted 
that the record indicates that in September 1998, the veteran 
underwent a VA ear disease examination, which resulted in the 
diagnosis of mild to moderate bilateral sensorineural hearing 
loss.  However, the examiner did not state an opinion as to 
whether the veteran's hearing loss was caused by exposure to 
noise in service.  It is noted that the veteran's Discharge 
Certificate, DD 214, shows his military specialty was that of 
a heavy weapons infantryman, and he alleges acoustic trauma 
from weapons fire.  Based on the competent medical evidence 
of current bilateral sensorineural hearing loss coupled with 
his documented nature of duty involving noise trauma, the 
veteran in this instant case must be given another VA 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

4.  The veteran should be scheduled for a 
VA  audiological examination.  All 
studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  It is requested that 
the examiner review the claims folder and 
a copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  The examiner should indicate whether 
or not the veteran has hearing loss. 

b.  If the veteran does indeed have 
hearing loss, the examiner should state a 
medical opinion as to its date of onset.

c.  If the veteran does indeed have 
hearing loss, the examiner should 
indicate whether it is at least as likely 
as not that such is etiologically related 
to service.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


